IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,216-03


                     EX PARTE RIGGIN GIDEON VALLEY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR02913 IN THE 42ND DISTRICT COURT
                           FROM COLEMAN COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Specifically, the Index to Clerk’s

Record reflects that the record is 96 pages long, while the record before this Court is only 84 pages

long. It appears from the Index that the missing documents include Inmate Correspondence, Bill of
                                                                                                       2

Costs, Docket Report, Schedule of Records on Writ of Habeas Corpus, and Clerk’s Certification.

       The district clerk shall either forward to this Court the missing pages or certify in writing that

these pages are not part of the record. The district clerk shall comply with this order within thirty

days from the date of this order.



Filed: August 19, 2020
Do not publish